DETAILED ACTION

Claims 62-79 are pending.

Election/Restriction

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 62-69, drawn to a method of increasing cell viability following electroporation, the method comprising electroporating a cell in a solution comprising 2%-4% glycerol.

Group II, claim(s) 70-76, drawn to a method of increasing gene editing efficiency following electroporation, the method comprising electroporating a cell with a gene editing reagent in a solution comprising 2%-4% glycerol.

Group III, claim(s) 77-79, drawn to a method of increasing gene editing efficiency following electroporation, the method comprising electroporating a cell with a an RNP complex comprising a DNA-targeting endonuclease Cas protein  and a modified synthetic nucleic acid molecule in a solution comprising 2%-4% glycerol.


Species Election Requirement

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species of modified synthetic nucleic acid molecules (see claim 77) are as follows: 
SEQ ID NO: 37-48, 50-87 and 62. (Applicant must elect one specific SEQ ID NO).
The species of modifications (see claim 79) are as follows: 
2'-O-methyl 3'phosphorothioate (MS), 2'-O-methyl-3'-phosphonoacetate (MP), 2'-0-Ci-4alkyl, 2'-H, 2'-0-Ci.3alky]-0-Ci.3alkyl, 2'-F, 2'-NH2, 2'-arabino, 2'- F-arabino, 4'-thioribosyl, 2-thioU, 2- thioC, 4-thioU, 6-thioG, 2-aminoA, 2-aminopurine, pseudouracil, hypoxanthine, 7-deazaguanine, 7-deaza-8-azaguanine, 7-deazaadenine, 7-deaza-8-azaadenine, 5-methylC, 5-methylU, 5- hydroxymethylcytosine, 5-hydroxymethyluracil, 5,6-dehydrouracil, 5-propynylcytosine, 5- propynyluracil, 5-ethynylcytosine, 5-ethynyluracil, 5-allylU, 5-allylC, 5-aminoallyl-uracil, 5- aminoallyl- cytosine, an abasic nucleotide ("abN"), Z, P, UNA, isoC, isoG, 5-methyl-pyrimidine, x(A,G,C,T) and y(A,G,C,T), a phosphorothioate internucleotide linkage, a phosphonoacetate internucleotide linkage, a thiophosphonoacetate internucleotide linkage, a methylphosphonate 4818-6629-4957 2US National Entry of PCTUS2018/0346 18 Attorney Docket No. 70103 9-089670U SPX Preliminary Amendment dated November 22, 2019 Page 5 of 6 intemucleotide linkage, a boranophosphonate internucleotide linkage, a phosphorodithioate intemucleotide linkage, 4-thioribosyl nucleotide, a locked nucleic acid ("LNA") nucleotide, an unlocked nucleic acid ("ULNA") nucleotide, an alkyl spacer, a heteroalkyl (N, 0, S) spacer, a 5'- and/or 3'-alkyl terminated nucleotide, a Unicap, a 5'- terminal cap known from nature, an xRNA base (analogous to "xDNA" base), an vRNA base (analogous to "yDNA" base), a PEG substituent, and a conjugated linker to a dye or non-fluorescent label (or tag). 
(Applicant must elect one specific modification).
Applicant is required, in reply to this action, to elect a single species from each of the two groups of species listed above, to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  77-79.

Reasons for Lack of Unity
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The inventions lack unity of invention because even though the inventions of these groups require the technical feature of a method of electroporating a cell in a solution comprising 2%-4% glycerol (see claim 62), this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Johari et al. (Biotech. Bioengin. (2015) 112; pages 2527-2542), which teaches electroporating cells in a solution comprising 2% glycerol (e.g., see Figure 4).  Since the technical feature linking the inventions does not make a contribution over the prior art, as evidenced by the cited reference, the technical feature is not a special technical feature and, by rule, unity of invention does not exist.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. E. Angell whose telephone number is (571)272-0756. The examiner can normally be reached Monday-Friday (8:30-5:00).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571) 272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. E. Angell
Primary Examiner
Art Unit 1635




/J. E. ANGELL/Primary Examiner, Art Unit 1635